Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 2/22/2021.
Claims 1-3, 5-11 are pending.

Response to Argument
 Applicant’s arguments, see page 4, filled on 2/22/2021, with respect to nonstatutory double patenting rejection of claims 1-3, 5-11 have been fully considered and are persuasive. The nonstatutory double patenting rejection is sustained.
Applicant’s arguments filled on 2/22/2021, with respect to claims 1-3, 5-11 have been fully considered but not persuasive. 
 
Regarding claims 1, 10, and 11, applicant argues that “… Applicant respectfully submits that Tadashi, Horn and Kim, either individually or in combination, fail to disclose or suggest at least the aforementioned features recited in amended independent claims 1, 10 and 11…In other words, Horn discloses that the identifier of the second type is an identifier of a node (ANID). The ANID of Horn is not an identifier of a base station group. Horn's broad description of a node identifier does not, necessarily or otherwise, constitute disclosure of base station group 
In view of the above, Applicant respectfully submits that independent claims 1, 10 and 11 are allowable. The dependent claims are therefore also allowable by virtue of their dependencies, as well as for the additional distinguishing features recited therein. Accordingly, reconsideration and withdrawal of the rejections are respectfully requested” on page 5-6.

In response to applicant’s argument, the examiner respectfully disagrees with the argument above. According to Horn Paragraphs 41 and 58 below:
[0041] To resolve confusion such as this, the access terminal 102 and/or the access point 104 are configured to detect the confusion and determine a second type of identifier associated with the access point 110. In some aspects the second type of identifier comprises a unique identifier. For example, the second type of identifier may be unique within a larger region than the first type of identifier. In some implementations the second type of identifier may be unique throughout an operator's network. In various implementations such a unique identifier may comprise, for example, a global cell identifier ("GCI"), an access node identifier ("ANID"), a sector identifier, an Internet Protocol address, or some other identifier that uniquely identifies the access point 110 within a network. 

[0058] The first access terminal to do a route open for this femto node from the macro access point will establish a mapping between the identifier of the first type to the identifier of the second type (e.g., an ANID, GCI, etc.) at the macro access point. Here, upon receiving the second type of identifier from the access terminal, the macro access point may commence neighbor discovery with that femto node.

Firstly, Horn teaches the second type of identifier associated with the access point. It is an unique identifier that comprise: such as a global cell identifier ("GCI"), an access node identifier ("ANID") or some other identifier that uniquely identifies the access point within a network.
wherein the base station group information includes an identifier of a base station group” is broadly claimed that does not explicitly identify whether “a base station group” is one or more of base station in a group. That is a group can consist of one specific id that identify a base station or a group can consist of one specific id that identify many base stations. In other words, “a base station group” is either singular or plural. 
Therefore, the “unique identifier” of Horn comprised of any of a global cell identifier ("GCI"), an access node identifier ("ANID") or some other identifier that uniquely identifies the access point within a network, would be necessarily and constitute disclosure the identifier of “a base station group” as recited in claims 1, 10, and 11.
In view of the above, independent claims 1, 10 and 11 are not allowable the cited reference Horn or Tadashi. Accordingly, the dependent claims that depended on claim 1 are therefore not allowable.

Double Patenting
Non-Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as patent. 
It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent. 

Claims 1, 5-6, and 9-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of MOCHIZUKI et al. (US Patent No 9,860,803)  (referred as MOCHIZUKI’s 803) in view of Horn et al. (US 2009/0132675).
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims of the instant application are the same scope of the claims of MOCHIZUKI et al. (US Patent No 9,860,803) by adding the well-known elements and functions as set forth below.

Regarding claim 1, MOCHIZUKI’s 803 discloses a mobile communication system comprising: a user equipment and a base station configured to perform radio communication with the user equipment, wherein the base station is configured to notify the user equipment of base station group information (Claim 1, Lines 1-15).
MOCHIZUKI’s 803 does not explicitly disclose wherein the base station group information includes an identifier of a base station group.
However, Horn discloses wherein the base station group information includes an identifier of a base station group [¶¶ 41, 58; the second node identifier such an ANID (access node identifier)].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the base station group information includes an identifier of a base station group” as taught by Horn in the [see ¶ 8].

Regarding claim 5, MOCHIZUKI’s 803 discloses the mobile communication system according to claim 1, but does not explicitly disclose wherein the base station group information includes a list of base stations configuring a base station group.
However, Horn discloses wherein the base station group information includes a list of base stations configuring a base station group [¶ 74; wherein the list is received from a configuration manager (e.g., network node 112) that keeps track of the reserved set of nodes that are assigned an identifier from the list].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the base station group information includes a list of base stations configuring a base station group” as taught by Horn in the system of Tadashi, so that it would provide effective techniques for identifying these base stations so that other nodes in the network may communicate with these base stations [see ¶ 8].

Regarding claim 6, the combined system of MOCHIZUKI’s 803 and Horn discloses the mobile communication system according to claim 5, wherein the list is a list of identification information for identifying base stations configuring the base station group.
Horn further discloses wherein the list is a list of identification information for identifying base stations configuring the base station group [¶ 159; wherein NBR list identifies nearby base stations known to BS 103, including macrocell base stations, and the NBR list may also include microcells, picocells, open femtocells, and such].

Regarding claim 9, MOCHIZUKI’s 803 discloses the mobile communication system according to claim 1, but does not explicitly disclose wherein the base station group information is notified from the base station to the user equipment as a broadcast information.
However, Horn discloses wherein the base station group information is notified from the base station to the user equipment as a broadcast information [¶¶ 42, 76; broadcast the second identifier].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the base station group information is notified from the base station to the user equipment as a broadcast information” as taught by Horn in the system of Tadashi, so that it would provide effective techniques for identifying these base stations so that other nodes in the network may communicate with these base stations [see ¶ 8].

Regarding claim 10, MOCHIZUKI’s 803 discloses a base station configured to perform radio communication with a user equipment, wherein the base station is configured to notify the user equipment of base station group information (Claim 1, Lines 1-15).
MOCHIZUKI’s 803 does not explicitly disclose wherein the base station group information includes an identifier of a base station group.
However, Horn discloses wherein the base station group information includes an identifier of a base station group [¶¶ 41, 58; the second node identifier such an ANID (access node identifier)].

Regarding claim 11, MOCHIZUKI’s 803 discloses a user equipment configured to perform radio communication with a base station, wherein the user equipment is configured to receive base (Claim 1, Lines 1-15).
MOCHIZUKI’s 803 does not explicitly disclose wherein the base station group information includes an identifier of a base station group.
However, Horn discloses wherein the base station group information includes an identifier of a base station group [¶¶ 41, 58; the second node identifier such an ANID (access node identifier)].
 station group information notified from the base station (Claim 1, Lines 1-15).

Claims 2 and 7-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of MOCHIZUKI et al. (US Patent No 9,860,803)  (referred as MOCHIZUKI’s 803) in view of Tadashi et al. (JP2006-05597).

Regarding claim 2, MOCHIZUKI’s 803 discloses the mobile communication system according to claim 1, but does not explicitly disclose wherein the base station group information is notified from the base station to the user equipment by using a signal for dedicatedly notifying the user equipment of information.
However, Tadashi discloses wherein the base station group information is notified from the base station to the user equipment by using a signal for dedicatedly notifying the user equipment of information [¶ 79; such as a method using a notification channel for transmitting notification information and a method using an individual channel message for each mobile communication terminal].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the base station group information is notified from the base station to the user equipment by using a signal for dedicatedly notifying the user equipment of information” as taught by Tadashi in the system of MOCHIZUKI’s 803, so that it would to enable a mobile communication terminal to perform a part of handover control performed by a base station and standby control during standby in communication when information relating to the cell radius of each base station can be easily discriminated on the mobile communication terminal side according to a condition set in advance in the mobile communication system [see Tadashi, ¶ 9].

Regarding claim 7, Tadashi discloses the mobile communication system according to claim 1, but does not explicitly disclose wherein the base station group information is information determined by the base station.
However,Tadashi discloses wherein the base station group information is information determined by the base station [¶¶ 34-36; wherein the base station information is information determined by the base station 11].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the base station group information is information determined by the base station” as taught by Tadashi in the system of MOCHIZUKI’s 803, so that it would to to enable a mobile communication terminal to perform a part of handover control performed by a base station and standby control during standby in communication when information relating to the cell radius of each base station can be easily discriminated on the mobile communication terminal side according to a condition set in advance in the mobile communication system [see Tadashi, ¶ 9].

Regarding claim 8, Tadashi discloses the mobile communication system according to claim 1, but does not explicitly disclose wherein the base station group information is information indicating a base station group to which the base station belongs.
However, Tadashi discloses wherein the base station group information is information indicating a base station group to which the base station belongs [¶¶ 46-48; wherein the information of the base station including the reception quality of each base station 11, 12, and 15 having a large cell radius to update the reception quality of the base station].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the base station group information is information indicating a base station group to which the base station belongs” as taught by Tadashi in the system of MOCHIZUKI’s 803, so that it would to enable a mobile communication terminal to perform a part of handover control performed by a base station and standby control during standby in communication when information relating to the cell radius of each base station can be easily discriminated on the mobile communication terminal side according to a condition set in advance in the mobile communication system [see Tadashi, ¶ 9].

Claim 3 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of MOCHIZUKI et al. (US Patent No 9,860,803)  (referred as MOCHIZUKI’s 803) in view of Kim et al. (US 2015/0016419).

Regarding claim 3, MOCHIZUKI’s 803 discloses the mobile communication system according to claim 1,but does not explicitly disclose wherein the base station group information is notified from the base station to the user equipment by using a Radio Resource Control (RRC) signaling.
However, Kim discloses wherein the base station group information is notified from the base station to the user equipment by using a Radio Resource Control (RRC) signaling [¶ 162; information of a cell ID corresponding to the serving cell ID in the `aggressorCellCRSinformation` information receive through higher layer signaling (e.g., dedicated RRC configuration or common RRC configuration)].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the base station group information is notified from the base station to the user equipment by using a Radio Resource Control (RRC) signaling” as taught by Kim in the system of MOCHIZUKI’s 803, so that it would to provide technologies related to system information acquisition in a serious interference situation [see Kim, ¶ 4].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horn et al. (US 2009/0132675).

Regarding claim 1, Horn discloses a mobile communication system [Fig. 6, ¶¶ 74-82; a mobile communication system] comprising: 
a user equipment [¶ 74; access terminal 102] and 
a base station [¶ 74; access point 104] configured to perform radio communication with the user equipment [¶ 74; in communication with the access terminal 102], 
wherein the base station is configured to notify the user equipment of base station group information [¶¶ 74; broadcast a list of node identifiers (step 602) that include second type of identifier (an ANID, GCI, etc.), ¶¶  56, 64], 
wherein the base station group information includes an identifier of a base station group [¶¶ 41, 58; the second node identifier is an unique identifier that comprise: such as a global cell identifier ("GCI"), an access node identifier ("ANID") or some other identifier that uniquely identifies the access point within a network].

Regarding claim 10, Horn discloses a base station [¶ 74; access point 104] configured to perform radio communication with a user equipment [¶ 74; in communication with the access terminal 102], wherein the base station is configured to notify the user equipment of base station group information [¶¶ 74; broadcast a list of node identifiers (step 602) that include second type of identifier (an ANID, GCI, etc.), ¶¶  56, 64],
wherein the base station group information includes an identifier of a base station group [¶¶ 41, 58; the second node identifier such an ANID (access node identifier)], 
wherein the base station group information includes an identifier of a base station group [¶¶ 41, 58; the second node identifier is an unique identifier that comprise: such as a global cell identifier ("GCI"), an access node identifier ("ANID") or some other identifier that uniquely identifies the access point within a network].

Regarding claim 11, Horn discloses a user equipment [¶ 74; access terminal 102] configured to perform radio communication with a base station [¶ 74; in communication with the access point 104], wherein the user equipment is configured to receive base station group information notified from the base station [¶¶ 74; broadcast a list of node identifiers (step 602) that include second type of identifier (an ANID, GCI, etc.), ¶¶  56, 64],
wherein the base station group information includes an identifier of a base station group [¶¶ 41, 58; the second node identifier such an ANID (access node identifier)], 
wherein the base station group information includes an identifier of a base station group [¶¶ 41, 58; the second node identifier is an unique identifier that comprise: such as a global cell identifier ("GCI"), an access node identifier ("ANID") or some other identifier that uniquely identifies the access point within a network].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-2 and 5-11 are rejected under 35 U.S.C. 103 unpatentable over Tadashi et al. (JP2006-05597) in view of Horn et al. (US 2009/0132675).

Regarding claim 1, Tadashi discloses a mobile communication system [Fig. 1, 2, ¶¶ 34-42; a mobile communication system] comprising: 
a user equipment [¶ 40; mobile communication terminal 20] and 
a base station [¶ 40; base station 11] configured to perform radio communication with the user equipment [¶ 34; the mobile communication terminal 20 is present in the position 16 of FIG. 1 and is in communication with the base station 11], 
wherein the base station is configured to notify the user equipment of base station group information [¶¶ 40, 72; wherein the base station 11 notifies the mobile communication terminal 20 of the selected optimum base station information as handover instruction information (step S7)].
Tadashi does not explicitly discloses wherein the base station group information includes an identifier of a base station group.
However, Horn discloses wherein the base station group information includes an identifier of a base station group [¶¶ 41, 58; the second node identifier is an unique identifier that comprise: such as a global cell identifier ("GCI"), an access node identifier ("ANID") or some other identifier that uniquely identifies the access point within a network].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the base station group information includes an identifier of a base station group” as taught by Horn in the system of Tadashi, so that it would provide effective techniques for identifying these base stations so that other nodes in the network may communicate with these base stations [see ¶ 8].

Regarding claim 2, the combined system of Tadashi and Horn discloses the mobile communication system according to claim 1.
Tadashi further discloses wherein the base station group information is notified from the base station to the user equipment by using a signal for dedicatedly notifying the user equipment of information [¶ 79; such as a method using a notification channel for transmitting notification information and a method using an individual channel message for each mobile communication terminal].

Regarding claim 5, Tadashi discloses the mobile communication system according to claim 1.
Horn further discloses wherein the base station group information includes a list of base stations configuring a base station group [¶ 74; wherein the list is received from a configuration manager (e.g., network node 112) that keeps track of the reserved set of nodes that are assigned an identifier from the list].

Regarding claim 6, the combined system of Tadashi and Horn discloses the mobile communication system according to claim 5.
Horn further discloses wherein the list is a list of identification information for identifying base stations configuring the base station group [¶ 159; wherein NBR list identifies nearby base stations known to BS 103, including macrocell base stations, and the NBR list may also include microcells, picocells, open femtocells, and such].

Regarding claim 7, the combined system of Tadashi and Horn discloses the mobile communication system according to claim 1.
Tadashi further discloses wherein the base station group information is information determined by the base station [¶¶ 34-36; wherein the base station information is information determined by the base station 11].

Regarding claim 8, the combined system of Tadashi and Horn discloses the mobile communication system according to claim 1.
Tadashi further discloses wherein the base station group information is information indicating a base station group to which the base station belongs [¶¶ 46-48; wherein the information of the base station including the reception quality of each base station 11, 12, and 15 having a large cell radius to update the reception quality of the base station].

Regarding claim 9, the combined system of Tadashi and Horn discloses the mobile communication system according to claim 1.
Horn further discloses wherein the base station group information is notified from the base station to the user equipment as a broadcast information [¶¶ 42, 76; broadcast the second identifier].

Regarding claim 10, Tadashi discloses a base station [¶ 40; base station 11] configured to perform radio communication with a user equipment [¶ 34; the mobile communication terminal 20 is present in the position 16 of FIG. 1 and is in communication with the base station 11], wherein the base station is configured to notify the user equipment of base station group information [¶¶ 74; broadcast a list of node identifiers (step 602) that include second type of identifier (an ANID, GCI, etc.), ¶¶  56, 64].
Tadashi does not explicitly discloses wherein the base station group information includes an identifier of a base station group.
However, Horn discloses wherein the base station group information includes an identifier of a base station group [¶¶ 41, 58; the second node identifier is an unique identifier that comprise: such as a global cell identifier ("GCI"), an access node identifier ("ANID") or some other identifier that uniquely identifies the access point within a network].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the base station group information includes an identifier of a base station group” as taught by Horn in the system of Tadashi, so that it would provide effective techniques for identifying these base stations so that other nodes in the network may communicate with these base stations [see ¶ 8].

Regarding claim 11, Tadashi discloses a user equipment [¶ 40; mobile communication terminal 20] configured to perform radio communication with a base station [¶ 34; the mobile communication terminal 20 is present in the position 16 of FIG. 1 and is in communication with the base station 11], wherein the user equipment is configured to receive base station group information notified from the base station [¶¶ 74; receive from the broadcasting a list of node identifiers (step 602) that include second type of identifier (an ANID, GCI, etc.), ¶¶  56, 64].
Tadashi does not explicitly discloses wherein the base station group information includes an identifier of a base station group.
However, Horn discloses wherein the base station group information includes an identifier of a base station group [¶¶ 41, 58; the second node identifier is an unique identifier that comprise: such as a global cell identifier ("GCI"), an access node identifier ("ANID") or some other identifier that uniquely identifies the access point within a network].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the base station group information includes an identifier of a base station group” as taught by Horn in the system of Tadashi, so that it would provide effective techniques for identifying these base stations so that other nodes in the network may communicate with these base stations [see ¶ 8].

Claim 3 is rejected under 35 U.S.C. 103 unpatentable over Tadashi et al. (JP2006-05597) in view of Horn et al. (US 2009/0132675) and Kim et al. (US 2015/0016419).

Regarding claim 3, the combined system of Tadashi and Horn discloses the mobile communication system according to claim 1, but does not explicitly disclose wherein the base station group information is notified from the base station to the user equipment by using a Radio Resource Control (RRC) signaling.
However, Kim discloses wherein the base station group information is notified from the base station to the user equipment by using a Radio Resource Control (RRC) signaling [¶ 162; information of a cell ID corresponding to the serving cell ID in the `aggressorCellCRSinformation` information receive through higher layer signaling (e.g., dedicated RRC configuration or common RRC configuration)].
wherein the base station group information is notified from the base station to the user equipment by using a Radio Resource Control (RRC) signaling” as taught by Kim in the combined system of Tadashi and Horn, so that it would to provide technologies related to system information acquisition in a serious interference situation [see Kim, ¶ 4].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
In additional to references cited that are used for rejection as set forth above, Koo et al. (US 2010/0311349) is also considered as relevant prior arts for rejection of in independent claims 1, 10, and 11 for limitation “wherein the base station group information includes an identifier of a base station group” [see Koo; ¶¶ 77, 104].
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469